FILED
                             NOT FOR PUBLICATION
                                                                               JUL 30 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ENEDELIA PEREZ MADRIZ; MARIA                     No. 17-72576
SALUD PEDRIZCO PEREZ; ENEDELIA
PEDRIZCO PEREZ; MARIA LUISA                      Agency Nos.      A206-498-590
PEDRIZCO PEREZ; JUAN PEDRO                                        A206-498-591
PEDRIZCO PEREZ; OLGA NATIVIDAD                                    A206-498-592
PEDRIZCO PEREZ; ESBEYDE                                           A206-498-593
YARELE PEDRIZCO PEREZ; ISABEL                                     A206-498-594
GUADALUPE PEDRIZCO PEREZ,                                         A206-498-595
                                                                  A206-498-596
              Petitioners,                                        A206-498-597

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 28, 2020**

Before: GRABER, TALLMAN, and CLIFTON, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lead petitioner, Enedelia Perez Madriz, and her seven children, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying asylum,

withholding of removal, and relief under the Convention Against Torture. We

review legal conclusions de novo and factual findings for substantial evidence.

Parada v. Sessions, 902 F.3d 901, 908 (9th Cir. 2018). “Substantial evidence

review means that we may only reverse the agency’s determination where ‘the

evidence compels a contrary conclusion from that adopted by the BIA.’” Id. at

908–09 (quoting Afriyie v. Holder, 613 F.3d 924, 931 (9th Cir. 2010)). We deny

the petition for review.

      1. Perez Madriz’s jurisdictional argument is foreclosed by Karingithi v.

Whitaker, 913 F.3d 1158, 1159 (9th Cir. 2019), cert. denied, 140 S. Ct. 1106

(2020).

      2. The BIA did not err in adopting and affirming the IJ’s denial of asylum

and withholding of removal. See 8 C.F.R. §§ 1208.13, 1208.16. Substantial

evidence supports the agency’s determination that Perez Madriz did not establish

past persecution or a well-founded fear of persecution on account of her

membership in a particular social group or any other protected basis. See 8 U.S.C.

§§ 1101(a)(42)(A), 1231(b)(3)(A).


                                         2
      Substantial evidence supports the determination that Perez Madriz is not a

member of the proposed social group “family members of murder victims who

made reports to the police,” where she did not testify that she reported the murders

of her brother or brother-in-law to the police. See Hernandez-Montiel v. INS, 225
F.3d 1084, 1091 (9th Cir. 2000) (recognizing that whether an individual is a

member of a proposed social group is a question of fact), overruled on other

grounds by Thomas v. Gonzales, 409 F.3d 1177 (9th Cir. 2005) (en banc), vacated,

547 U.S. 183 (2006).

      Substantial evidence also supports the determination that Perez Madriz’s

membership in the proposed social groups “family members of murder victims”

and “family members of murdered police officers” lacks a nexus to her past or

feared persecution in Mexico. See INS v. Elias-Zacarias, 502 U.S. 478, 483–84

(1992) (recognizing that whether such a nexus exists is a factual question).

Although cartel members threatened Perez Madriz and her family members at

gunpoint, the record does not suggest that this incident was motivated by their

family’s relationship to a brother-in-law who cartel members allegedly murdered

years before. See Molina-Estrada v. INS, 293 F.3d 1089, 1095 (9th Cir. 2002)

(“Assuming that Petitioner’s family is ‘a particular social group’ within the

meaning of the statute, he has not established that he was persecuted ‘on account


                                          3
of’ his family membership.”). There is also no evidence that Perez Madriz or her

family members have received threats or suffered physical harm in connection with

the murder of her brother, a police officer.

      The conclusion that Perez Madriz failed to demonstrate a well-founded fear

of persecution on account of a protected ground is likewise supported by

substantial evidence. Although we acknowledge Perez Madriz’s fears of cartel

violence, the record does not compel the conclusion that she faces a heightened

risk of harm due to protected characteristics. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (“An alien’s desire to be free from . . . random violence by

gang members bears no nexus to a protected ground.”); Ochave v. INS, 254 F.3d
859, 865 (9th Cir. 2001) (“Asylum generally is not available to victims of civil

strife, unless they are singled out on account of a protected ground.”). Because

Perez Madriz did not make the showing required for asylum, she also did not meet

the more stringent “clear probability” standard that governs withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      3. The issue of CAT relief is not before us where the BIA did not adjudicate

Perez Madriz’s CAT claim, cf. Parada, 902 F.3d at 914 & 914 n.12, but adopted

and affirmed only the portion of the IJ’s decision denying asylum and withholding

of removal. Because Perez Madriz did not raise any meaningful challenge to the


                                           4
IJ’s denial of CAT relief in her appeal to the BIA, the BIA did not err in holding

that the issue was waived. See, e.g., Alanniz v. Barr, 924 F.3d 1061, 1068–69 (9th

Cir. 2019).

      PETITION FOR REVIEW DENIED.




                                          5